Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 2 TO CREDIT AGREEMENT , dated as of July 2, 2014 (this “ Amendment ”), among PDL BIOPHARMA, INC., a Delaware corporation (the “ Borrower ”), the Lenders party hereto and ROYAL BANK OF CANADA, as administrative agent (in such capacity, the “ Administrative Agent ”) for the Lenders (such capitalized term and, unless otherwise specified, all other capitalized terms not otherwise defined herein shall have the meanings set forth in the Credit Agreement referred to below). WHEREAS , the Borrower, the Lenders party thereto and the Administrative Agent and the other parties named therein, are party to that certain Credit Agreement, dated as of October 28, 2013, as amended by Amendment No. 1 to the Credit Agreement, dated as of February 5, 2014 (as in effect immediately prior to this Amendment, the “ Credit Agreement ”) pursuant to which the Lenders have made certain extensions of credit available to and on behalf of the Borrower; and WHEREAS , the Borrower and the Lenders party hereto have agreed to clarify certain provisions of the Credit Agreement as herein set forth, but only on the terms and conditions herein set forth . NOW, THEREFORE , in consideration of the premises and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1.
